Title: To George Washington from Tobias Lear, 26 April 1798
From: Lear, Tobias
To: Washington, George

 

Dear Sir,
April 26th 1798

I, unfortunately lost one of my working Steers a few days since, and having none to match the one left, and a large quantity of manure yet to haul out on my Corn hills, I applied to Mr Stewart to know if there were any on your River Farm that had not been, and would not be used this year, that would be likely to match mine. He informed me there were a number of that description; but that he could not part with any one without your permission. I have tried one with mine and find he answers well, and if you should not have occasion for him, you will much oblige me by letting me have him, either for an equivalent in other young Cattle, or fix a price, which I will pay in Money. The former would be most agreeable to me, as I have a number of very good young Cattle. Should you not incline to part with him, he shall be returned immediately upon your letting me know it. The steer is between 3 & 4 years old and has never been used.
I hope you have been successful in your fishery. At mine we have taken about 120,000 herrings, and very few shad. For the week past we have taken very few indeed, ’till last night. They now promise well. I have been watching and hauling for them without cessation, and have no doubt but by perseverence I may yet do well. The Boys are in fine health and send their affectionate respects to Mount Vernon, in which unites most truly, your obliged & sincerely affectionate

Tobias Lear

